Case 2:20-cv-08708-DMG-PD Document 20 Filed 11/20/20 Page 1 of 15 Page ID #:421




   Michael L. Rodenbaugh (California Bar No. 179059)
 1
   Marie E. Richmond (California Bar No. 292962)
 2 LOZA & LOZA LLP
   305 N. Second Ave., #127
 3
   Upland, CA 91786
 4
     Attorneys for SiteTools, Inc. and Philip Ancevski
 5
 6
                        UNITED STATES DISTRICT COURT
 7

 8                    CENTRAL DISTRICT OF CALIFORNIA
 9
     POCKETBOOK INT’L SA,                       :   Case No.: 2:20-CV-8708
10                                              :
11
                     Plaintiff,                 :   REPLY IN SUPPORT OF
                                                :   DEFENDANTS’ MOTION TO
12                     vs.                      :   DISMISS FOR FAILURE TO
13
                                                :   STATE A CLAIM [F.R.C.P.
     DOMAIN ADMIN/SITETOOLS,                    :   12((b)(6)] AND ISSUE
14   INC., and PHILIP ANCEVSKI,                 :   PRECLUSION
15
                                                :
                     Defendants.                :   Date: December 4, 2020
16                                              :
17                                              :   Time: 9:30 a.m.
                                                :
18                                              :   Location:
19                                              :   United States Courthouse
                                                :   350 West 1st Street
20                                              :   Los Angeles, CA, 90012
21                                              :
                                                :   Judge:
22                                              :   Honorable Dolly M. Gee
23                                              :   Courtroom 8C, 8th Floor

24
25
26


     REPLY ISO DEFENDANTS’                  i
     MOTION TO DISMISS
     Case No. 2:20-CV-8708
Case 2:20-cv-08708-DMG-PD Document 20 Filed 11/20/20 Page 2 of 15 Page ID #:422




 1                                           TABLE OF CONTENTS
 2                                                                                                      Page(s)
 3 I. INTRODUCTION ............................................................................. 1
     II. RELEVANT FACTS ........................................................................ 1
 4
 5 III. ARGUMENT ................................................................................... 2
 6           A. Site Tools Should Not Be Precluded from Participating in This
                Proceeding, Nor Should the Motion to Dismiss Be Stricken
 7
                as a Result of SiteTools’ Administrative Error ....................... 2
 8
             B. UDRP Decision Precludes Plaintiff’s
 9              Cybersquatting Claim .............................................................. 3
10
                      1. UDRP Does Not Provide For A Review By A
11                       District Court................................................................. 5
12                    2. Even If Claims Arising Under the ACPA Were Meant to
13                       “Review” UDRP Decisions, Which They Are Not, a De
                         Novo Standard of Review Does Not Prohibit a Finding
14                       of Issue Preclusion ........................................................ 9
15
                      3. A UDRP Decision Is A Final Decision ......................... 11
16
     IV. CONCLUSION ................................................................................ 12
17
18
19
20
21
22
23
24
25
26


     REPLY ISO DEFENDANTS’                                 ii
     MOTION TO DISMISS
     Case No. 2:20-CV-8708
Case 2:20-cv-08708-DMG-PD Document 20 Filed 11/20/20 Page 3 of 15 Page ID #:423




 1                                        TABLE OF AUTHORITIES
 2                                                                                                    Page(s)
 3 U.S. Supreme Court
 4 B & B Hardware, Inc. v. Hargis Indus., Inc.,
 5           575 U.S. 138 (2015) .................................................................... 6-7,9

 6 Taylor v. Sturgell,
             553 U.S. 880 (2008) ..................................................................... 3
 7

 8 Circuit Courts
 9 Media Rights Techs., Inc. v. Microsoft Corp.,
             922 F.3d 1014 (9th Cir. 2019) ..................................................... 3
10
11 Sallen v. Corinthians Licenciamentos LTDA,
             273 F.3d 14 (1st Cir. 2001) .......................................................... 8
12
     District Courts
13
14 Acosta v. Idaho Falls Sch. Dist. No. 91,
             291 F. Supp. 3d 1162 (D. Idaho 2017) ......................................... 7
15
     Ahmad v. Johnson,
16
         2017 WL 6945395 (N.D. Cal. Oct. 10, 2017) .............................. 9
17
     Barcelona.com, Inc. v. Excelentisimo Ayuntamiento De Barcelona,
18         330 F.3d 617 (4th Cir. 2003) ........................................................ 8
19
   Eurotech, Inc. v. Cosmos European Travels Aktiengesellschaft,
20       213 F. Supp. 2d 612 (E.D. Va. 2002) ........................................... 9
21 Loblaw Companies Ltd. v. Azimi,
22           2001 WL 36028016 (N.D. Cal. Oct. 17, 2001) ............................ 8-9
23 Retail Services v. Freebies Publishing,
24
             247 F. Supp. 2d 822 (E.D. Va. 2003) ........................................... 9

25
26


     REPLY ISO DEFENDANTS’                                iii
     MOTION TO DISMISS
     Case No. 2:20-CV-8708
Case 2:20-cv-08708-DMG-PD Document 20 Filed 11/20/20 Page 4 of 15 Page ID #:424




 1                 MEMORANDUM OF POINTS AND AUTHORITIES
 2
           Defendants SiteTools, Inc. (“SiteTools”) and Philip Ancevski
 3
     (“Ancevski”) (collectively, “Defendants”) hereby reply to Plaintiff Pocketbook
 4
     International SA’s (“Plaintiff”) opposition to Defendants’ motion to dismiss
 5
     the Fourth Cause of Action from Plaintiff’s Complaint, alleging
 6
     cybersquatting, because it has already been fully and fairly adjudicated by a
 7
     unanimous panel of three cybersquatting law experts who decided that very
 8
     issue after a recent UDRP arbitration process initiated by Plaintiff. Plaintiff
 9
     should not get a second bite at that apple now.
10
      I. INTRODUCTION
11
           Plaintiff’s opposition is almost enritely predicated on the premise that the
12
     UDRP decision cannot ground issue preclusion because district courts may
13
     “review” such decisions de novo. See ECF No. 19 (“Response”). Plaintiff’s
14
     arguments are misguided for a number of reasons, primarily because
15
     administrative decisions and arbitration decisions may undoubtedly ground issue
16
     preclusion in subsequent federal court cases, and Plaintiff conflates a tribunal’s
17
     deference (or lack thereof) to such a decision, with its ability to “review” an
18
     administrative decision.
19
     II. RELEVANT FACTS
20
           Defendants reference the facts as stated in their Motion to Dismiss, filed
21
     October 30, 2020 (“Motion”). ECF No. 15, and Exhibits thereto.
22
     Defendant Site Tools, Inc.’s Corporate Standing
23
           Defendant SiteTools Inc. (“SiteTools”), has cured any defects as to its
24
     corporate status and is currently in good corporate standing with the California
25
     Secretary of State. See Declaration of Philip Ancevski (“Decl. Ancevski”), ¶2;
26


     REPLY ISO DEFENDANTS’                   1
     MOTION TO DISMISS
     Case No. 2:20-CV-8708
Case 2:20-cv-08708-DMG-PD Document 20 Filed 11/20/20 Page 5 of 15 Page ID #:425




 1 see also, Defendants’ Request for Judicial Notice, Exhibit A (a true and correct
 2 copy of a screenshot from the California Secretary of State website, taken on
 3 November 18, 2020).        SiteTools was temporarily listed as suspended as the
 4 result of an administrative error by Defendant Ancevski, which has now been
 5 completely cured. Decl. Ancevski, ¶ 3.
 6 III. ARGUMENT
         A. Site Tools Should Not Be Precluded From Participating In This
 7
   Proceeding, Nor Should The Motion To Dismiss Be Stricken As A Result Of
 8 SiteTools’ Administrative Error
 9         SiteTools is currenty recognized by the California Secretary of State as
10 being in good standing.       Ibid. Any suspension has now been cured and is
11 therefore moot for the purposes of this motion and proceeding, as any defects

12 concerning corporate status are cured once the corporation’s status is revived.
13 See, e.g., Californians for Alternatives to Toxics v. Kernen Constr. Co., 2017
14 WL 35515, at *3 (N.D. Cal. Jan. 4, 2017) (finding plaintiff’s notice requirements
15 were retroactively satisfied because its corporate status was revived); Ctr. for
16 Self-Improvement & Cmty. Dev. v. Lennar Corp., 173 Cal. App. 4th 1543, 1557,
17 94 Cal. Rptr. 3d 74, 84 (2009) (stating that “revivor cures defects in the
18 complaint related to corporate disability, it follows that it would cure such a
19 technical defect as it affects the notice letter”).
20         In any event,     Plaintiff initiated this suit, naming both Defendants

21 SiteTools and Philip Ancevski, in its claim for cybersquatting under the ACPA
22 (the claim at issue in this Motion). See, ECF No. 1. Moreover, Plaintiff knows
23 that Defendant Ancevski owns all of the shares in Defendant SiteTools, and that
24 SiteTools is the owner of the <pocketbook.com> domain name property at issue
25 in this litigation. Decl. Ancevski, ¶1. SiteTools thus was defendant in the
26 underlying UDRP arbitration process, and was required to pay $1300 to have a


     REPLY ISO DEFENDANTS’                    2
     MOTION TO DISMISS
     Case No. 2:20-CV-8708
Case 2:20-cv-08708-DMG-PD Document 20 Filed 11/20/20 Page 6 of 15 Page ID #:426




 1 three-person expert panel to adjudicate Plaintiff’s UDRP complaint. SiteTools
 2 also paid counsel thousands of dollars for the successful defense of its valuable
 3 property, and will seek that amount via a reverse domain name hijacking
 4 Counterclaim that SiteTools will file against Plaintiff herein.
 5         Plaintiff has not moved for default against SiteTools, but instead continues
 6 to actively pursue claims against that Defendant and its valuable property. Thus,
 7 Plaintiff cannot complain that SiteTools is defending itself, yet again, against

 8 Plaintiff’s previously adjudicated cybersquatting claim.
 9         B.    UDRP Decision Precludes Plaintiff’s Cybersquatting Claim

10         As outlined in Defendants’ Motion, the doctrine of issue preclusion is
11 designed to protect against “‘the expense and vexation attending multiple

12 lawsuits, conserv[e] judicial resources, and foste[r] reliance on judicial action by
13 minimizing the possibility of inconsistent decisions.’” Media Rights Techs., Inc.
14 v. Microsoft Corp., 922 F.3d 1014, 1020 (9th Cir. 2019) (quoting Taylor v.
15 Sturgell, 553 U.S. 880, 892, 128 S.Ct. 2161, 171 L.Ed.2d 155 (2008) (alterations
16 in original)). Defendants are simply attempting to avoid costly relitigation of an
17 issue that has already been thoroughly and fairly litigated and decided by a
18 specialized expert UDRP Panel of three arbitrators.
19         The practical effect of Plaintiff’s argument is to discourage participation
20 in UDRP proceedings, and instead encourage federal court litigation of
21 cybersquatting claims -- claims that the UDRP was specifically designed to
22 handle efficiently, fairly and completely. The UDRP policy and arbitration
23 process has been used to adjudicate at least 100,000 cases since its enactment in
24
25
26


     REPLY ISO DEFENDANTS’                   3
     MOTION TO DISMISS
     Case No. 2:20-CV-8708
Case 2:20-cv-08708-DMG-PD Document 20 Filed 11/20/20 Page 7 of 15 Page ID #:427




        1                     2
 1 1999. Only a small fraction of those involve factual circumstances such as in
 2 this case, where the parties paid $2600 for a three-person expert panel of
 3 arbitrators from The Forum, each party was represented by competent counsel,
 4 and each party provided two full rounds of argument and evidence to the expert
 5 panel. Plaintiff’s cybersquatting claim was fully and fairly litigated, and was
 6 expensive for Defendants to win.
 7         Plaintiff forced Defendants to pay $1300 to The Forum in order to have a
 8 three-person panel arbitrate and adjudicate Plaintiff’s UDRP complaint, as well
 9 thousands of dollars in attorneys’ fees to successfully defend Defendants and
10 their valuable domain name property in that arbitration. Decl. Ancevski, ¶¶6-7.
11 Plaintiff unfairly seeks a second bite at the apple here, even though their

12 cybersquatting claim was fully and fairly litigated and adjudicated already.
13         Plaintiff’s only argument is that a UDRP decision may not ground issue
14 preclusion because the UDRP allegedly provides for de novo review of any
15 decision by the district court. See Response, seriatim. But the UDRP does no
16
     1
17     Decl. Ancevski, Ex. B & C. WIPO, a specialized UN agency and the largest
     of five ADR providers accredited by ICANN to decide UDRP cases, provides
18
     statistics showing it has decided 50,000 cases in total since 1999.
19   https://www.wipo.int/amc/en/domains/statistics/cases.jsp. The Forum, a US-
     based ADR provider, is the second largest provider and as of 2011 had
20
     adjudicated more than 16,000 cases. https://www.prnewswire.com/news-
21   releases/national-arbitration-forum-reports-a-24-percent-increase-in-domain-
     name-dispute-filings-in-2010-119391289.html
22
     2
23   Id., Ex. D. One expert panelist and researcher has cited a WIPO statistic that
   just 5.5% of UDRP cases were decided by three panelists, as of 2016. He also
24
   noted The Forum’s $2600 fee for a 3-person panel, that must be split by the
25 parties and thus 50% paid by the domain owner.
26
   https://giga.law/blog/2016/10/26/8-facts-about-three-member-panels-in-udrp-
   cases#:~:text=7.,conducted%20by%20three%2Dmember%20panels.

     REPLY ISO DEFENDANTS’                 4
     MOTION TO DISMISS
     Case No. 2:20-CV-8708
Case 2:20-cv-08708-DMG-PD Document 20 Filed 11/20/20 Page 8 of 15 Page ID #:428




 1 such thing, nor can it. Only Congress or the higher courts can provide for a
 2 district court’s review of anything. Plaintiff repeatedly conflates the concepts of
 3 “review” and deference. And that is an important distinction.
 4         Thus, Plaintiff’s argument is fatally flawed for two reasons: (1) the UDRP
 5 does not, and cannot, actually provide for de novo review of a UDRP decision;
 6 and (2) even if it did, the Supreme Court has held that the de novo review
 7 standard does not prohibit issue preclusion as to Lanham Act claims. Both points

 8 will be addressed in turn.
 9               1.   UDRP Does Not Provide For A Review By A District Court.

10         The Uniform Dispute Resolution Policy (“UDRP”) provides that either

11 party (or prospective party) may seek “independent resolution” of the issues

12 outlined therein by a court of competent jurisdiction. The UDRP ¶ 4(k) states
13 (emphasis added):
14         The mandatory administrative proceeding requirements set forth in
           Paragraph 4 shall not prevent either you or the complainant from
15         submitting the dispute to a court of competent jurisdiction for
16         independent resolution before such mandatory administrative
           proceeding is commenced or after such proceeding is concluded.
17
18         The UDRP’s permissive text mentions nothing of a district court review,
19 de novo or otherwise. Rather, the text explicitly states that any court action
20 would be an “independent resolution” -- not a “review”.             This point is
21 highlighted by the fact that the UDRP allows a party to initiate such an
22 independent action prior to the commencement of a UDRP proceeding. Thus,
23 subsequent district court proceedings are not a review (i.e. appeal) of the UDRP
24 decision, and therefore are capable of grounding issue preclusion.
25         The procedural posture of this case also makes clear that Plaintiff has (as
26 contemplated by the UDRP) initiated a federal court lawsuit to achieve


     REPLY ISO DEFENDANTS’                  5
     MOTION TO DISMISS
     Case No. 2:20-CV-8708
Case 2:20-cv-08708-DMG-PD Document 20 Filed 11/20/20 Page 9 of 15 Page ID #:429




 1 independent resolution of Plaintiff’s cybersquatting claim, rather than a “review”
 2 of the UDRP decision denying Plaintiff’s cybersquatting claim. Plaintiff has
 3 initiated a separate proceeding entirely, though again raising the same
 4 cybersquatting claim it has already loat. Because the issues of bad faith domain
 5 name registration and use are essentially identical under the ACPA and UDRP
 6 (see Motion, pp.8-9), the doctrine of issue preclusion applies and herein bars
 7 Plaintiff from raising the cybersquatting claim a second time.

 8                      a) The relevant case law similarly does not support
     Plaintiff’s assertions that a district court proceeding is a “review” of a
 9 UDRP decision.
10         The Supreme Court has specifically addressed the issue of whether
11 administrative proceedings, such as those decided before the TTAB, may ground

12 issue preclusion. The Court in B & B Hardware stated:
13         The Lanham Act's text certainly does not forbid issue preclusion.
14         Nor does the Act's structure. Granted, one can seek judicial
           review of a TTAB registration decision in a de novo district court
15         action, and some courts have concluded from this that Congress
16         does not want unreviewed TTAB decisions to ground issue
           preclusion. See, e.g., American Heritage Life Ins. Co. v. Heritage
17         Life Ins. Co., 494 F.2d 3, 9–10 (C.A.5 1974). But that conclusion
18         does not follow. Ordinary preclusion law teaches that if a party
           to a court proceeding does not challenge an adverse decision, that
19         decision can have preclusive effect in other cases, even if it
20         would have been reviewed de novo. See Restatement (Second)
           of Judgments § 28, Comment a and Illustration 1 (explaining that
21         the failure to pursue an appeal does not undermine issue
22         preclusion and including an example of an apparently
           unappealed district court's dismissal for failure to state a claim);
23         cf. Federated Department Stores, Inc. v. Moitie, 452 U.S. 394,
24         398, 101 S.Ct. 2424, 69 L.Ed.2d 103 (1981) (noting “the res
           judicata consequences of a final, unappealed judgment on the
25         merits”).
26


     REPLY ISO DEFENDANTS’                   6
     MOTION TO DISMISS
     Case No. 2:20-CV-8708
Case 2:20-cv-08708-DMG-PD Document 20 Filed 11/20/20 Page 10 of 15 Page ID #:430




  1 B & B Hardware, Inc. v. Hargis Indus., Inc., 575 U.S. 138, 151–52, (2015). In
  2 other words, issue preclusion may not apply when a subsequent case is a direct
  3 appeal of the administrative decision in question. See id. An administrative
  4 decision may, however, ground issue preclusion in other cases.
  5         The UDRP does not, and cannot, provide for direct appellate review or a
  6 “challenge” to the findings of the UDRP, discussed supra. Cf. Acosta v. Idaho
  7 Falls Sch. Dist. No. 91, 291 F. Supp. 3d 1162, 1167 (D. Idaho 2017) (“Because

  8 Congress has explicitly provided for de novo review of claims under AHERA,
  9 it has thus limited the preclusive effect of previous agency determinations on
 10 such claims.”). This point was discussed at length by the Fourth Circuit many
 11 years ago, in a seminal case upon which Plaintiff inappropriately relies. The

 12 court held:
 13         The ACPA recognizes the UDRP only insofar as it constitutes a
            part of a policy followed by registrars in administering domain
 14         names, and the UDRP is relevant to actions brought under the
 15         ACPA in two contexts. First, the ACPA limits the liability of a
            registrar in respect to registering, transferring, disabling, or
 16         cancelling a domain name if it is done in the “implementation of
 17         a reasonable policy ” (including the UDRP) that prohibits
            registration of a domain name “identical to, confusingly similar
 18         to, or dilutive of another's mark.” 15 U.S.C. § 1114(2)(D)(ii)(II)
 19         (emphasis added). Second, the ACPA authorizes a suit by a
            domain name registrant whose domain name has been
 20         suspended, disabled or transferred under that reasonable policy
 21         (including the UDRP) to seek a declaration that the registrant's
            registration and use of the domain name involves no violation of
 22         the Lanham Act as well as an injunction returning the domain
 23         name.
 24         Thus, while a decision by an ICANN-recognized panel might be
            a condition of, indeed the reason for, bringing an action under 15
 25         U.S.C. § 1114(2)(D)(v), its recognition vel non is not
 26         jurisdictional. Jurisdiction to hear trademark matters is conferred


      REPLY ISO DEFENDANTS’                   7
      MOTION TO DISMISS
      Case No. 2:20-CV-8708
Case 2:20-cv-08708-DMG-PD Document 20 Filed 11/20/20 Page 11 of 15 Page ID #:431




            on federal courts by 28 U.S.C. §§ 1331 and 1338, and a claim
  1
            brought under the ACPA, which amended the Lanham Act, is a
  2         trademark matter over which federal courts have subject matter
            jurisdiction.
  3
  4 Barcelona.com, Inc. v. Excelentisimo Ayuntamiento De Barcelona, 330 F.3d
  5 617, 625 (4th Cir. 2003). Any independent action brought under the ACPA,
  6 therefore, is not at all a review or appeal of a UDRP decision. Accordingly, the
  7 Supreme Court’s reasoning and decision in B&B Hardware indicates that issue

  8 preclusion may apply ot Lanham Claims (including ACPA claims) where the
  9 conditions are met – as they all are clearly met in this case.
 10         Other case law cited by Plaintiff is inapposite, does not control and/or is

 11 so outdated that it simply cannot support Plaintiff’s argument. See Response,

 12 pp. 5-6. The court in Sallen analyzed the case in the context of a domain name
 13 registrant’s right to pursue an independent cause of action, and cited to the
 14 section of the ACPA concerning the same.               See, Sallen v. Corinthians

 15
      Licenciamentos LTDA, 273 F.3d 14, 18 (1st Cir. 2001) (“Section 1114(2)(D)(v)

 16
      grants domain name registrants who have lost domain names under

 17
      administrative panel decisions applying the UDRP an affirmative cause of action

 18
      in federal court for a declaration of nonviolation of the ACPA and for the return

 19
      of the wrongfully transferred domain names. Accordingly, we reverse and
      remand to the district court.”). The court in no way suggested that an ACPA
 20
      claim was a “review” of a UDRP decision.
 21
            The court in Loblow explicitly acknowledged that the parties had not even
 22
      briefed what level of deference, if any, should be afforded to a UDRP decision.
 23
      Loblaw Companies Ltd. v. Azimi, 2001 WL 36028016, at *4 (N.D. Cal. Oct. 17,
 24
      2001) (“Neither party makes much effort to explain to the Court whether, and to
 25
      what degree, the Court must consider the arbitrator's decision. . . . Neither party
 26


      REPLY ISO DEFENDANTS’                   8
      MOTION TO DISMISS
      Case No. 2:20-CV-8708
Case 2:20-cv-08708-DMG-PD Document 20 Filed 11/20/20 Page 12 of 15 Page ID #:432




  1 cites any law on the issue.”). Even still, the Loblaw court recognized that the
  2 “UDRP expressly permits the Court to independently resolve the parties'
  3 disputes . . .” Id.
  4         The court in Retail Services acknowledged that subsequent district court
  5 proceedings were an independent process.             Retail Services v. Freebies
  6 Publishing, 247 F. Supp. 2d 822, 828 (E.D. Va. 2003) (“Decisions made by
  7 arbitration panels under the UDRP are not afforded deference by the district

  8 court.”). And finally, the court in Eurotech held long ago (as Plaintiff cites and
  9 quotes in its response) that UDRP decisions are inadmissible in subsequent
 10 district court proceedings.       Eurotech, Inc. v. Cosmos European Travels

 11 Aktiengesellschaft, 213 F. Supp. 2d 612, 617 (E.D. Va. 2002). Such decisions

 12 could not, therefore be “reviewed” at all. Even if such case law were not so
 13 outdated , and was controlling on this court, it still does not help Plaintiff.
 14         The Supreme Court has been clear as to Lanham Act such as Plaintiff’s

 15 ACPA cybersquatting claim -- so long as the elements of issue preclusion are
 16 met, as they are here, an administrative decision may ground issue preclusion.
 17
              2. Even If Claims Arising Under the ACPA Were Meant to
 18 “Review” UDRP Decisions, Which They Are Not, a De Novo Standard of
 19 Review Does Not Prohibit a Finding of Issue Preclusion.
 20         The Supreme Court has been clear that agency decisions may ground issue

 21 preclusion, even when such decisions would be reviewed de novo. B & B
 22 Hardware, Inc. v. Hargis Indus., Inc., 575 U.S. 138, 152 (2015) (“Ordinary
 23 preclusion law teaches that if a party to a court proceeding does not challenge an
 24
      adverse decision, that decision can have preclusive effect in other cases, even if

 25
      it would have been reviewed de novo.”); Ahmad v. Johnson, 2017 WL 6945395,

 26
      at *10 (N.D. Cal. Oct. 10, 2017) (same).


      REPLY ISO DEFENDANTS’                   9
      MOTION TO DISMISS
      Case No. 2:20-CV-8708
Case 2:20-cv-08708-DMG-PD Document 20 Filed 11/20/20 Page 13 of 15 Page ID #:433




  1         Here, all of the elements required to ground issue preclusion are met: (1)
  2 the UDRP decision is an administrative arbitration decision, a point that Plaintiff
  3 does not dispute; and (2) even if a de novo standard of review does apply, issue
  4 preclusion may still be applicable. Thus, the UDRP is not prohibited from
  5 grounding a claim for issue preclusion. And in this case, the fully and fairly
  6 litigated UDRP arbitration process led to a unanimous, expert, three-person
  7 panel’s reasoned decision which denies Plaintiff’s cybersquatting claim. Issue

  8 preclusion bars Plaintiff from any second bite at that apple now.
  9         To be sure, Defendants in no way argue that issue preclusion applies in

 10 every instance. Defendants merely assert that issue preclusion applies in this
 11 instance for the reasons outlined in their Motion (reasons which Plaintiff wholly

 12 fails to address in its Response). There is no question that a determination as to
 13 whether issue preclusion applies can only be decided on a case-by-case basis.
 14 That being said, for the reasons outlined in the Motion, issue preclusion applies
 15 in this case, and Plaintiff’s claim for cybersquatting must be dismissed.
 16                      a) Fuccillo is thoroughly reasoned and persuasive

 17         Plaintiff makes much of the fact that Fuccillo is an out of circuit district

 18 court case. See Response, pp.7-8 (“Defendants’ Reliance on Noncontrolling
 19 Authority Should be Rejected”). This despite the fact that Plaintiff relies entirely
 20 upon out-of-circuit (and outdated, inapposite) case law for its substantive
 21 argument. The Fuccillo opinion is well-reasoned, and grounded in the federal
 22 law of issue preclusion as set very recently by the Supreme Court in B&B
 23 Hardware and its progeny.        Each point was supported with apposite case

 24 authorities as to the law of issue preclusion.
 25         Plaintiff further argues, without any relevant case law to support its

 26 assertions, that Fuccillo was wrongly decided and that there is a “wealth of


      REPLY ISO DEFENDANTS’                  10
      MOTION TO DISMISS
      Case No. 2:20-CV-8708
Case 2:20-cv-08708-DMG-PD Document 20 Filed 11/20/20 Page 14 of 15 Page ID #:434




  1 authority holding a UDRP decision cannot ground issue preclusion because it is
  2 subject to de novo court review”. Id. However, Plaintiff itself does not cite to
  3 even one case from anywhere that actually states that the UDRP cannot have a
  4 preclusive effect on ACPA claims. Indeed, Plaintiff explicitly admits there is no
  5 such authority in the Ninth Circuit. Response, pp. 5-6; Id. at pp. 6 (“Although
  6 there is no Ninth Circuit authority that UDRP decisions cannot ground”).
  7         While some courts have refused to give deference to UDRP decisions for
  8 various reasons, none of them have considered the Supreme Court’s decision in
  9 B&B Hardware nor were based in the law of issue preclusion. Plaintiff’s attack
 10 on Fuccillo has no basis in recent or controlling case law.
 11               3.   A UDRP Decision Is A Final Decision
 12         Rather than actually addressing the elements of issue preclusion, Plaintiff
 13 makes the unsupported, self-serving declaration that a UDRP decision is not
 14 final and is therefore incapable of grounding issue preclusion. See Response, p.
 15 2 (“Thus, because the panel’s decision is tentative and does not constitute a final
 16 appealable decision, it does not provide preclusive effect and Defendants’
 17 motion to dismiss should be denied.”). There is no basis for that premise in the
 18 UDRP, statute or case law.
 19         As discussed at length above, the UDRP is capable of grounding issue

 20 preclusion so long as the proceeding meets the requirements thereof. Here, as
 21 argued in the motion and barely refuted by Plaintiff, the UDRP arbitration
 22 process -- initiated by Plaintiff -- provided a fair and fully litigated adjudication
 23 of Plaintiff’s cybersquatting claim. Plaintiff caused great expense to Defendants
 24 in the UDRP case, and Plaintiff lost. They cannot retry that case here now.
 25
 26


      REPLY ISO DEFENDANTS’                   11
      MOTION TO DISMISS
      Case No. 2:20-CV-8708
Case 2:20-cv-08708-DMG-PD Document 20 Filed 11/20/20 Page 15 of 15 Page ID #:435




  1 IV. CONCLUSION
  2         For all of the foregoing reasons, Defendants request dismissal with
  3 prejudice of Plaintiff’s Fourth Cause of Action under the ACPA.
  4
                                              LOZA & LOZA LLP
  5 Dated: November 20, 2020
  6
  7                                                  Mike Rodenbaugh
  8                                          Attorneys for SiteTools, Inc. and Philip
  9                                          Ancevski
 10
 11

 12
 13
 14
 15                           CERTIFICATE OF SERVICE
 16         I hereby certify that on November 20, 2020, I electronically filed the
 17 foregoing with the Clerk of the Court by using the CM/ECF system which will
 18 send notice of electronic filing to all parties at the email addresses on file with
 19 the Clerk of Court.
 20
                                             By: /s/ Marie Richmond
 21                                          Marie E. Richmond (292962)
 22
 23
 24
 25
 26


      REPLY ISO DEFENDANTS’                  12
      MOTION TO DISMISS
      Case No. 2:20-CV-8708
